CADWALADER, J.
The Assistant District Attorney presents libel, and prays process, and the said-libel having been allowed the Court having been given to understand that there is powder on board the captured vessel, and her cargo book indicating that such is the fact, and the marshal asking permission to unload the said powder, and store the same in a place of security, the Court appoint Thomas P. Stotesbury, James L. Taylor, and Daniel L. Miller, Jr., surveyors and appraisers, and commission them to examine the said vessel and her cargo, and report the particulars and value thereof, and the liability, if any, of the said vessel and cargo or any part or parts thereof to loss, injury or deterioration in value from detention, and what measures, if any, should be adopted for the preservation or security thereof, and to report the accruing charges and such other facts as may in their judgment be material in the premises; and leave is given to the said surveyors and appraisers to examine in the presence of one or both of the prize commissioners such invoices and other proprietary and other documents of the said vessel and her cargo as may facilitate the execution of their duty in the premises and to report from time to time as .their duties may be partially executed if they see reason for so doing; and leave is given to the marshal in the presence of the said surveyors and appraisers, or of any two of them and of the prize commissioners or one of them to open the hatches for the purpose of getting at the powder, which may be found on board, and to unload the same, and remove it to a place of security, and to report specially in relation thereto *580or to other portions of the cargo, so far as what may be material in respect thereof which shall not be included in the reports of the said surveyors and appraisers or prize commissioners, or so far as the said marshal may see cause to report on his own behalf.
July 29, 1862.
Report of prize commissioner under order of 21st inst. (as to portions of the cargo of the said steamer missing and the causes of their being missing presented):
Whereupon the Court approve of the restoration of the several trunks and their contents mentioned at the commencement of the said report.
As. to the other trunk mentioned at the close of the said report, which last mentioned trunk and its contents remain as the prize commissioner states under seal, the Court as at present advised refuses to restore the same, giving leave, however, to the supercargo to make a formal claim or application for its restoration, if he see proper so to do.